Citation Nr: 1426692	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  09-16 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for asthma (also claimed as chronic obstructive pulmonary disease (COPD)).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to September 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2011 the Veteran testified at a personal hearing in Washington, D.C. before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.  In June 2011 the Board remanded the current issue for further evidentiary development.

The Board also notes that, in addition to the paper claims file, a paperless, electronic claims file is associated with the Veteran's claims, and has been reviewed.


FINDINGS OF FACT

1.  Clear and unmistakable evidence demonstrates that asthma pre-existed active duty service and was not aggravated by service.
 
2.  The most probative evidence indicates the Veteran's current asthma is not related to service.


CONCLUSION OF LAW

The criteria for service connection for asthma, also claimed as COPD, have not been met.  38 U.S.C.A. §§ 1111, 1131, 1137, 1153, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).

In this case, the RO provided the Veteran with pre-adjudication notice, in compliance with the VCAA, by letter dated September 2007.  The Veteran was provided all essential notice, had a meaningful opportunity to participate in the development of the claim being decided, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

The VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim and to provide a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2013).  In this case, the VA obtained service treatment records (STRs), post-service treatment records, and a VA examination and medical opinions.

The Veteran was also afforded hearings before a Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issue to the Veteran, who testified as to the onset and symptoms of his asthma, as well as his treatment history.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

The Board also notes that the actions requested in the June 2011 remand have been undertaken.  Attempts were made to locate a December 2004 emergency treatment record, an additional medical opinion was obtained, and the Veteran and his representative were subsequently furnished with a Supplemental State of the Case.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was provided with a meaningful opportunity to participate in the claims process, and has done so by providing evidence and argument.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, 19 Vet. App. 473.

II.  Analysis

The Veteran claims that his current asthma was caused by his active duty service, to include exposure to fumes from jet fuel and sealing agents.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (2013).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, in order to establish service connection, there must be competent, credible evidence of (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See 38 C.F.R. § 3.303 (2013); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. 
§ 1111 (West 2002).

In order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder pre-existed service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the pre-existing condition."  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  If the government fails to rebut the section 1111 presumption, the claim is one for service connection, not aggravation.  Id. 

A pre-existing disease or injury will be found to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase 
in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  Evidence of the Veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  A temporary or intermittent flare-up of a pre-existing disease does not constitute aggravation.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder has not been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).

The Board has reviewed and considered all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of evidence for and against the issue, all reasonable doubt 
will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's STRs show that the Veteran denied having asthma or any other lung condition on his January 1982 entrance report of medical history.  No lung and chest defects were noted on the accompanying report of medical examination.  In December 1982, the Veteran presented with wheezing after running.  He reported a twelve-year history of exercise-induced asthma, also triggered by upper respiratory infections and a cat allergy.  The Veteran was diagnosed with exercise-induced asthma and was recommended for an EPTS (existed prior to service) evaluation.  During examination the following day, the Veteran indicated a desire to remain in service.  An EPTS examination was conducted later that month.  The examiner noted the Veteran's reported history of bronchial asthma that had become progressively better since the age of twelve, with intermittent mild exacerbations.  The Veteran was diagnosed with bronchial asthma, which the examiner found existed prior to entry into service and had not been aggravated beyond normal progression by service.  The examiner noted that the Veteran's asthma history was concealed during the entrance process.  He recommended that the Veteran be discharged for an EPTS condition, but a waiver was obtained and the Veteran remained enlisted.

Additional asthma attacks were not noted in the Veteran's STRs.  He reported a "slight case" of asthma since childhood on an occupational health examination in December 1984, and indicated that he wore protective clothing or equipment 
during his work without any difficulty.  He denied any work-related illness or injury.  Pulmonary function testing conducted in December 1984 was normal, and during dental treatment in October 1985 the Veteran stated that his last asthma attack had been in November 1982.  A November 1985 Master Workplace Exposure Data Summary included a workplace narrative that indicated personnel performing repairs of F-111 fuel systems are exposed to large amounts of JP-4 jet fuel during a fuel tank entry and that air-line respirators should be worn at each entry.  A list of exposure data included methyl ethyl ketone, toluene, xylene, and methyl isobutyl ketone; none of the exposure sources were above limits.  A separation examination is not of record.

During post-service VA treatment in July 2004, the Veteran reported that he 
had experienced exercise-induced bronchial asthma since the age of five.  In January 2005 he reported to a VA emergency department with a cough and sinus congestion, and was diagnosed with an upper respiratory tract infection with bronchial asthma.  The Veteran again noted having exercised-induced asthma since childhood during private treatment in October 2006.

The Veteran was afforded a VA examination in March 2008.  At that time he reported that his asthma was not a problem during his military service, but that his wheezing had worsened approximately five years prior.  After physical examination, the examiner diagnosed the Veteran with moderate chronic obstructive lung disease with bronchial asthma.  She opined that his pre-existing asthma condition was "less likely as not (50/50 probability) aggravated by exposure to fumes from jet fuel and cleaning solvents during service."  She noted there was no indication of prominent respiratory symptoms or repeated visits to the clinic during service and that the Veteran stated that his asthma was not problematic in service.  The examiner went on to explain that asthma is an inflammatory disorder of the airways that causes recurrent episodes of wheezing, breathlessness, chest tightness, and cough, symptoms usually associated with widespread but variable airflow limitation.  
She also stated that the inflammation causes an associated increase in airway responsiveness to a variety of stimuli, and that if the agents the Veteran alleged worsened his asthma in service presented stimuli that triggered airway responsiveness, he would have had an increase in his symptoms at that time.  
She noted that such a response was not seen in the Veteran's case, that exposure to noxious agents is not known to produce symptoms 20 or more years later, and that the typical scenario is improvement following elimination of the sensitizing agent.

The Veteran argued in his June 2008 Notice of Disagreement that the fact that 
he was subsequently diagnosed with moderate chronic obstructive lung disease demonstrated permanent worsening of his pre-existing asthma, and that it could not be shown with certainty that the chemicals to which he was exposed during service did not cause long term damage.  He cited articles describing a link between multiple sclerosis, which was also on appeal at the time, Epstein-Barr virus, and asthma, because "all have things in common, T-cells, lymphocytes."  He reasoned that an individual with asthma "who is subjected to carcinogens 'within normal limits' for years" would, as a result, eventually experience lung damage "beyond repair."

In his May 2009 substantive appeal, the Veteran stated that he had informed his military recruiter of his asthma and that the recruiter told him it would not be a problem.  He also argued that his chronic obstructive lung disease was a separate and distinct condition, as he still had exercise-induced asthma, as well.

During his April 2011 hearing, the Veteran testified that he was diagnosed with chronic obstructive pulmonary disease (COPD) in 2006 or 2007, and that there was no medical evidence documenting a diagnosis of asthma prior to service.  When further questioned regarding the onset of his asthma, he stated that he had been diagnosed with exercise-induced asthma as a child.  He stated he was not allowed to play sports, and that if he had an episode of asthma he was instructed to sit down and "wait it out."  He stated he received an inhaler after his episode in basic training, and that he used it once or twice during service.  The Veteran stated that his work during service involved applying sealant to the wings of aircraft and repairing their fuel systems.  He stated he wore a respirator when entering fuel tanks, but not at other times.  The Veteran denied needing an inhaler after leaving service, but stated that he began receiving treatment for his lungs in approximately 1989, although he could not recall who provided that treatment.  He reiterated his belief that exposure to toxic agents during service eventually caused his COPD, but stated that none of his doctors had discussed a link between his current respiratory condition and his military service.

In July 2011, an additional VA medical opinion was obtained in order to clarify 
the March 2008 VA opinion.  At that time, the examiner stated that she had inadvertently omitted the "less than" sign in her 2008 report when referencing "50/50 probability," and that her opinion remained that it was less likely than not that the Veteran's pre-existing lung disorder underwent worsening as a result of service, to include exposure to fuel or other toxic chemicals.  She noted his statement that his wheezing had again become a problem in approximately 2004, and opined that moderate obstructive lung disease, or COPD, in 2004 was not evidence of worsening of asthma in service but, rather, was evidence of the natural progression of his disease.  She quoted a medical article on the natural history of asthma that found that childhood asthma continued to influence pulmonary function later in life.

At the outset, the Board acknowledges that the Veteran currently has asthma.  
The Board also acknowledges that the service entrance examiner did not note a disability related to the Veteran's lungs, and that the Veteran did not report a history of asthma or other lung condition.  Thus, the presumption of soundness attaches.  38 U.S.C.A. § 1111 (West 2002); see also Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).

However, the most probative evidence of record clearly establishes that the Veteran had asthma that pre-existed his military service.  At no point after his entrance examination did the Veteran deny having asthma since childhood.  When he was treated for an asthmatic episode during basic training he reported a twelve-year history of asthma.  He continued to report a history of childhood asthma after that time, including during an EPTS examination, post-service VA treatment, and his Board hearing.  Moreover, the Veteran stated in his substantive appeal that he discussed an asthma condition with a recruiter prior to enlisting.  And, indeed, the focus of the Veteran's arguments has consistently been on whether his asthma was aggravated by service, not on whether his asthma began at that time.  

In short, the Board finds there is clear and unmistakable evidence that the Veteran's asthma existed prior to service.  In this regard, although the Veteran denied asthma on entrance, he subsequently competently and credibly reported during medical treatment, in documents submitted in connection with this appeal, and during sworn testimony, that he had suffered from asthma prior to entering service.  Additionally, based on competent and credible information provided by the Veteran at the time of treatment in service, as well as physical examination findings at that time and the Veteran's own report of his history of asthma, service medical personnel determined that the Veteran suffered from asthma that existed prior to service.  There is no medical opinion to the contrary.

Having determined that the Veteran's asthma existed prior to service, the Board must next address whether such condition was aggravated by service.  As noted previously, a pre-existing injury or disease will be considered to have been aggravated by active service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a).  Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying condition, as contrasted with symptoms, worsened.  Jensen v. Brown, 4 Vet. App. 304 (1993); Green v. Derwinski, 1 Vet. App. 320 (1991); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

In this case, there is clear and unmistakable evidence establishing that the Veteran's pre-existing asthma was not permanently aggravated in service.  Specifically, the Board finds the opinions expressed in the March 2008 and July 2011 examination reports highly probative.  The opinions expressed were based on review of the claims file, in-service and post-service treatment records, and the Veteran's statements.  Based on the foregoing, the examiner concluded that the Veteran's asthma had not been permanently worsened by his service.  She pointed to the absence of symptoms in service, when the alleged stimuli should have triggered airway responsiveness if they were impacting the Veteran's asthma.  She noted a normal pulmonary function test in 1984, as well as the Veteran's statement that his wheezing had again become a problem in approximately 2004, and explained that exposure to noxious agents is not known to produce symptoms 20 or more years later.

The examiner also opined that the Veteran's current moderate chronic obstructive lung disease with bronchial asthma was due to the natural progression of his pre-existing asthma, citing a study that discusses the effects childhood asthma has on pulmonary function later in life.  The examiner's conclusions are fully explained, are consistent with the competent and credible evidence of record, and are unequivocal in finding that the Veteran's asthma was not aggravated by service 
and that his current lung disease is due to the natural progression of that pre-existing condition.  Prejean v. West, 13 Vet. App. 444 (2000).

The only evidence suggesting that the Veteran's pre-existing asthma was aggravated in service is his own lay assertion.  However, the Veteran has not shown that he has specialized training sufficient to render a medical opinion addressing the relationships among his current lung condition, his pre-existing asthma, and his military service, including exposure to jet fuels or other toxic chemicals.  In this regard, the diagnosis and etiology of a lung condition requires medical testing and expertise to determine.  See Jandreau, 492 F.3d at 1376-77 (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Accordingly, the lay evidence offered by the Veteran is not adequate by itself to support a grant of the benefit claimed.  

The Board has also considered the various articles submitted by the Veteran.  However, such articles are general in nature and do not establish that the Veteran's pre-existing asthma was aggravated by any factor in service or that his current lung condition is related to service rather than to that preexisting condition.  The Board finds the service treatment records, post-service treatment records, and opinions of the VA examiner to be of significantly greater probative value than the Veteran's lay assertions and the general information included in the articles he submitted.  

In summary, the most probative evidence of record clearly and unmistakably establishes that the Veteran's asthma pre-existed service and was not aggravated by service, and also establishes that his current disability is a result of the natural progression of his pre-existing asthma, rather than a result of his active duty service.  See Holton v. Shinseki, 557 F.3d 1362, 1367 (Fed. Cir. 2009) ("The presumption of soundness . . . does not relieve the veteran of the obligation to show the presence of a current disability and to demonstrate a nexus between that disability and the in-service injury or disease or aggravation thereof.").  Thus, the Board finds that the preponderance of the evidence is against the claim for service connection for asthma, also claimed as COPD, and it must be denied.

Because the evidence preponderates against the claim, the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 54.


ORDER

Service connection for asthma, also claimed as COPD, is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


